UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6078



RALPH COLEMAN,

                                           Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-95-1702-6-20AK)


Submitted:   May 16, 1996                   Decided:   June 4, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ralph Coleman, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the
appeal on the reasoning of the district court. Coleman v. South
Carolina, No. CA-95-1702-6-20AK (D.S.C. Dec. 21, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2